846 F.2d 73Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Johnell PORTER, Plaintiff-Appellant,v.CITY OF CHARLOTTE, County of Mecklenburg, Mecklenburg CountyPolice Department, Mecklenburg County Prosecutor'sOffice, all Unknown and UnnamedDefendants, Defendants-Appellees.
No. 87-6708.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 26, 1988.Decided April 25, 1988.

Johnell Porter, appellant pro se.
Robert F. Thomas, Jr., Randolph B. Means, James O. Cobb, for appellees.
Before DONALD RUSSELL, K.K. HALL, and ERVIN, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order denying relief under 42 U.S.C. Sec. 1983 is without merit.  We therefore affirm the judgment below on the reasoning of the district court.  Porter v. City of Charlotte, C/A No. 86-493-C-C-M (W.D.N.C. Dec. 1, 1987).  We dispense with oral argument because the facts and legal arguments are adequately presented in the materials before the Court and oral argument would not significantly aid the decisional process.


2
AFFIRMED.